DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

3.	The disclosure is objected to because of the following informalities: The specification does not include a brief description of the several views of the drawings as required by 37 CFR 1.74.  
Appropriate correction is required.

Claims

4.	With regard to claim 1, the Examiner suggests Applicants rewrite the word “nanopar-ticles” at line 8 as “nanoparticles” to correct an apparent typographical error.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:


6.	Claim 13 is rejected under 35 U.S.C. 101 because a claim that merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced is not a proper process claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation metal salts, and the claim also recites metal oxides and metal silicates, which are the narrower statements of the range/limitation.
Claim 2 recites the broad recitation of the composite material being a membrane, and the claim also recites particularly a self-supporting membrane or a flexible, self-supporting, non-continuous membrane which is the narrower statement of the range/limitation.

Claim 10 recites the broad recitation of the polymer matrix being selected from a group of polymers, and the claims also recites preferably PES, PAI and PVDF which is the narrower statement of the range/limitation.
Claim 10 also recites the limitation of a diameter of 50-10,000 nm, and the claim also recites preferably 100-1000 nm which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitation of the polymer of the second layer being selected from a group of polymers, and the claims also recites preferably selected from PES, PAI and PVDF which is the narrower statement of the range/limitation.
Claim 13 recites the broad recitation separating fluids, and the claim also recites particularly three specific separations which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation of a device, and the claim also recites particularly three specific devices, which is the narrower statement of the range/limitation.
Claim 16 recites the broad recitation of a solvent ratio of 0.1:99.9 to 20:80, and the claim also recites preferably from 1:99 to 20:80, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-8, 12, 15 and 17-20 are likewise rejected due to their dependence from claims 1 and 2.

Claim 13 recites the use of the membrane of claim 9 for separating fluids. However, such a claim is indefinite since it merely recites a use without setting forth any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharul et al. (US 2015/0367294 A1).

With regard to claims 9 and 10, Kharul et al. discloses a self-supporting membrane comprising a first layer of a composite material, the composite material comprising a polymer matrix (the PSF or PAN porous membrane substrate, see paragraphs [0018] and [0028]) exhibiting channel-like structures (the pores, see again paragraph [0018]) and MOFs (CuBTC or ZIF-8, see paragraph [0029]) which are embedded in the channel-like structures (inside the pores, see paragraphs [0031]-[0032]), wherein the membrane shoes a gas separation selectivity for H2/CO2 of 7 (see Example 7 and Table 6 with room-temperature drying) and for H2/N2 of 9.6, 12.6 and 14.3 (see Example 5 and Table 3) at Figs. 1 and 2, the abstract, paragraphs [0018], [0028]-[0029] and [0031]-[0032], Examples 5 and 7 and Tables 3 and 6.
The prior art is seen as disclosing specific examples lying within the claimed ranges for selectivity. Therefore the limitation is seen as being anticipated. See MPEP 2131.03(I).

With regard to claim 13, Kharul et al. discloses using the membrane for hydrogen purification or recovery (from C3H6 or CO2) at Tables 2, 3, 6 and 7.

With regard to claim 14, Kharul et al. discloses devices comprising the membrane including fuel cells at paragraph [0077].

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kharul et al. (US 2015/0367294 A1).
Kharul et al. discloses the membrane comprising a second layer comprising a polymer having pores of at least the same diameter as the channel-like structures (the highly-porous nonwoven polyester support fabric, see Example 6 at paragraph [0091]) and a third layer comprising MOFs intergrown to form a continuous layer, wherein the third layer has a thickness of 10-25 µm (see paragraphs [0030] and [0033]) at Example 6 and paragraphs [0030], [0033] and [0091].
The prior art range for the thickness of the third layer is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.


Allowable Subject Matter

13.	Claims 1-8, 12 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

14.	The following is a statement of reasons for the indication of allowable subject matter:

Kharul et al. (US 2015/0367294 A1) discloses a method for manufacturing a composite material, the composite material comprising a polymer matrix and MOFs, the MOFs being embedded in the polymer matrix in channel-like structures, the method comprising providing a dispersion consisting of a dispersed phase comprising nanoparticles of metal salts (nitrates, sulfates or acetates of copper or zinc, see paragraph [0025]) in a solvent, coating a substrate (porous polymer membrane) with the dispersion to thereby obtain a precursor material, and contacting the obtained precursor material with a solution comprising a solvent (a C1-C4 mono-alcohol, see paragraph [0021]) and a ligand including 2-methyl imidazole (see paragraph [0024]), and repeating the coating and contacting steps multiple times to obtain the composite material at paragraphs [0017]-[0029].
Kharul et al. discloses the polymer matrix being provided as the substrate instead of being provided in the dispersion.
The prior art made of record does not teach or fairly suggest the method of claim 1 wherein the  dispersed phase consists of a continuous phase comprising a polymer, a first solvent and a second solvent, and subjecting the coated substrate to a phase inversion step by removing the first solvent to obtain the precursor material.
Claims 2-8 and 15-20 likewise contain allowable subject matter due to their dependence from claim 1.
Claim 12 contains allowable subject matter since the prior art made of record likewise fails to teach a fairly suggest a self-supporting membrane made by the method of claim 1. 

Conclusion

Dailly et al. reference discloses a similar method for manufacturing a composite material but has an effective filing date later than the effective filing date of the instant application.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 3, 2021